UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-7047



CECIL FITZGERALD JAMISON,

                 Plaintiff - Appellant,

          v.


DIRECTOR R. MYERS; CAPTAIN REFRO; BOB SEFERS,
Kitchen Supervisor Aramark; LIEUTENANT R.
WATSON; LIEUTENANT FRIEDLEY,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. R. Bryan Harwell, District Judge.
(9:05-cv-03364-RBH)


Submitted:   February 21, 2008            Decided:   February 25, 2008


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Cecil Fitzgerald Jamison, Appellant Pro Se. William Henry Davidson,
II, Matthew Blaine Rosbrugh, DAVIDSON, MORRISON & LINDEMANN, PA,
Columbia, South Carolina; Joel Morris Bondurant, Jr., William
Francis Marion, Jr., HAYNSWORTH, SINKLER & BOYD, PA, Greenville,
South Carolina; James Anthony Mabry, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Cecil Fitzgerald Jamison seeks to appeal the district

court’s adopting the magistrate judge’s recommendation to dismiss

his action under 42 U.S.C. § 1983 (2000).     We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).    The district court’s order was entered on the docket

on December 21, 2006.      The notice of appeal was filed, at the

earliest, on July 11, 2007.      Because Jamison failed to file a

timely notice of appeal and is not entitled to reopening of the

appeal period, we dismiss the appeal for lack of jurisdiction.   We

deny Jamison’s motion for preparation of transcripts at government

expense.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.


                                                         DISMISSED



                                - 2 -